DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 10 June 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant’s arguments with respect to the Specification have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn. 
Applicant’s arguments with respect to Claim 12 have been fully considered and are persuasive.  The 112(a) Rejection of Claim 12 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, 6, 8, 9, 11 – 15, 17, 19, and 20 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 1, 2, 6, 8, 9, 11 – 15, 17, 19, and 20 has been withdrawn. 
Applicant’s remaining arguments have been addressed in the rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8, 9, 11 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, the claim recites “the sealing constant for the sealing composition is determined with the sealing fluid with the concentration, the sealing constant being based on the concentration of the sealing composition and a volume of spurt loss from the slot disk testing” pertaining to a mathematical concept. See [0036] of the filed specification.
 	This judicial exception is not integrated into a practical application because the additional elements of “the particulate sealing composition being configured to form a seal to seal the slot within the slot disk” and “a first sealing fluid formed of drilling fluid and a concentration of the particulate sealing composition, the sealing composition having the sealing width, wherein the sealing width is selected based on a size of largest particulates within the sealing composition, the selected slot width being smaller than a size of largest particulates within the particulate sealing composition” individually and in combination are merely present to generally link the mathematical concept to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below. 
Regarding Claim 11, the claim recites “the sealing constant being based on the concentration of the sealing composition and a volume of spurt loss from the slot disk testing” pertaining to a mathematical concept. See [0036] of the filed specification.
 	This judicial exception is not integrated into a practical application because the additional elements of “forming a sealing fluid that includes drilling fluid and a concentration of the particulate sealing composition, the particulate sealing composition being configured to seal a slow within the slot disk, the sealing composition having the sealing width, wherein the sealing width is selected based on a size of largest particulates within the sealing composition the selected slot width being smaller than a size of largest particulates within the particulate sealing composition” and “determining the sealing constant for sealing the slot with the slot width by slot disk testing the slot utilizing the sealing fluid with the concentration” individually and in combination are merely present to generally link the mathematical concept to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below.
Claims 2, 12, 13, 15, and 17 pertain to the abstract idea, thus failing to amount to significantly more. See [0009, 0037] of the filed specification
Claims 6, 8, 9, 14, 19, and 20 are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 9, 11 – 15, 17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the claims recite a “spurt loss lab test”. It is unclear as to what the metes and bounds of a “spurt loss lab test” are thus rendering the claim indefinite. What steps/structure for a certain test must be present so that test can be considered a “spurt loss lab test”? 
Regarding Claims 1, 11, and 15, the claim recite “the slot disk testing”. It is unclear as to if the “slot disk testing” is the same as the “spurt loss lab test” or some other test, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “the sealing constant for the sealing composition is determined with the sealing fluid with the concentration, the sealing constant being based on the concentration of the sealing composition and a volume of spurt loss from the slot disk testing”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they functional claim limitations? 
Regarding Claim 6, the claim recites “a second concentration” It is unclear as to what the first concentration is, thus rendering the claim indefinite. 
Regarding Claim 6, the claim recites “the sealing composition is mixed into the drilling fluid at a second concentration”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they intended to introduce an additional sealing fluid? Are they functional claim limitations?
Regarding Claim 9, the claim recites “forming another sealing fluid that includes the drilling fluid and a different concentration of the sealing particulates based on the sealing constant”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they intended to introduce an additional sealing fluid? Are they functional claim limitations?
Claim 13 recites the limitation "the unit sealing slot quantity constant".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the unit fracture volume".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the claim recites “the slot disk test” while Claim 11 recites “slot disk testing”. It is unclear as to if one slot disk test occurs or multiple, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 2, the limitations pertain to a determination of values or further define values but do not further limit the system itself i.e. any structure or the sealing fluid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2013/0143777).
Regarding Claim 1, Wang discloses a system for characterizing a sealing capacity of a particulate sealing composition of sealing particulates by selecting a sealing width [0034] and spurt loss lab test with a slot disk having a slot width the same as the selected sealing width [0034], the system comprising: 
the particulate sealing composition being configured to form a seal to seal the slot within the slot disk [0089]; 
a sealing fluid formed of drilling fluid and a concentration of the particulate sealing composition [0126], the sealing composition having the sealing width [0102], wherein the sealing width is selected based on a size of largest particulates within the sealing composition [0102] (Figure 9), the selected slot width being smaller than a size of largest particulates within the particulate sealing composition (Figure 9).
Wangs fails to expressly disclose defining a sealing constant with the spurt loss lab test, wherein the sealing constant for the sealing composition is determined with the sealing fluid with the concentration, the sealing constant being based on the concentration of the sealing composition and a volume of spurt loss from the slot disk testing; however, it appears these limitations are a product by process limitation. The sealing composition as disclosed by Wang inherently had a  “sealing constant” based on concentration of the sealing composition and a volume of spurt loss from the slot disk testing which can be determined by a spurt loss lab test, thus meeting the instant claim limitations. See MPEP 2113. Furthermore, these limitations do not appear to further limit the system in any way e.g. the determination is not performed by any structure, as they are directed to a “constant” which a sealing composition inherently has. 
Regarding Claim 2, Wang discloses the sealing constant is a weight of the particulate sealing composition (this limitation does not appear to further limit the system itself rather further define the constant).
Regarding Claim 6, Wang discloses the sealing composition is mixed into the drilling fluid at a second concentration [0139]
Regarding Claim 8, Wang discloses the sealing particulates have different sizes [0025].
Regarding Claim 9, Wang discloses forming another sealing fluid that includes drilling fluid and a different concentration of the sealing particulates based [0139] on the sealing constant (as the constant is inherent to the fluid, a different concentration is based on the sealing constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 – 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0143777), in view of  OnlineMathLearning.com. (n.d.). Inverse Variation Word Problems. Retrieved December 1, 2017, from https://www.onlinemathlearning.com/inverse-variation.html., hereinafter referred to as “OML”.
Regarding Claim 11, Wang discloses a method to characterize a sealing capacity of a particulate sealing composition by selecting a sealing width [0034] and a spurt loss lab test with a slot disk having a slot width the same as the selected sealing width [0034], method comprising: forming a sealing fluid that includes drilling fluid and a concentration of the particulate sealing composition [0126], the particulate sealingAttorney Docket:Customer ID. 109967SHARP1040-116/373742 4composition being configured to seal a slot within the slot disk [0059], the sealing composition having the sealing width [0102], wherein the sealing width is selected based on a size of largest particulates within the sealing composition [0102] (Figure 9), the selected slot width being smaller than a size of largest particulates within the particulate sealing composition (Figure 9).
	Wang fails to disclose defining a sealing constant with spurt loss lab test, determining the sealing constant for sealing the slot with the slot width by slot disk testing the slot utilizing the sealing fluid with the concentration, the sealing constant being based on the concentration of the sealing composition and a volume of spurt loss from the slot disk testing.
	Wang does disclose the relationship between the concentration of the sealing composition and a volume of spurt loss from the slot disk testing collected via a spurt loss lab test with slot disk testing [0103] and illustrates that relationship as being an inverse relationship (Figure 6). Wang also seeks to determine the relationship, including mathematical equations, between spurt loss and concentration of sealing composition [0036]
	OML teaches inverse relationships follow the equation y = k/x, where k is a constant. 
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize standard curve fitting techniques and apply the equation y=k/x to Wang’s Figure 6 thus relating concentration of the sealing composition and volume of spurt loss via a constant i.e. a sealing constant from the slot disk testing for the benefit of deriving a mathematical equation to describe the relationship of sealing composition vs spurt loss so that a needed concentration of sealing composition can be calculated, as taught by Wang [0036]. 
	Regarding Claim 12, the combination teaches the sealing constant is a total weight of the particulate sealing composition in the volume of the spurt loss (applicant’s specification [0009] defines the weight as the sealing constant, where the sealing constant rendered obvious in Claim 11 is the same as that disclosed by the applicant).
	Regarding Claim 13, Wang teaches determining the minimum concentration of the sealing particulates according to the unit fracture volume [0138 -0140].
	The combination fails to expressly discloses determining the minimum concentrations based on the sealing constant.
	The combination renders obvious relating the volume of spurt loss and sealing composition concentration via the sealing constant. As the fracture volume is known [0139] and the spurt loss volume must be less than the fracture volume [0139], it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize the equation y=k/x, where sealing constant k is known and y is the spurt loss to determine the minimum concentration of sealing composition as when spurt loss is the same as fracture volume the resulting x would be minimum concentration. It would have been obvious to use the equation in such a manner for the benefit of selecting a concentration which results in securely forming a particulate seal, as taught by Wang [0025].
	Regarding Claim 14, Wang discloses mixing the sealing particulates into drilling fluid at another concentration equal to or greater than the minimum concentration [0139].
	Regarding Claim 15, the combination renders obvious determining a weight of all the sealing particulates to form the seal in the slot disk testing  (applicant’s specification [0009] defines the weight as the sealing constant, where the sealing constant rendered obvious in Claim 11 is the same as that disclosed by the applicant).
	Regarding Claim 17, the combination renders obvious the sealing constant is based on a volume of spurt loss from the slot disk test according to the rejection of Claim 11 above.
	Regarding Claim 19, Wang discloses the sealing particulates have different sizes [0025].
	Regarding Claim 20, Wang discloses forming another sealing fluid that includes the drilling fluid and a different concentration of the sealing particulates [0139].
	The combination fails to expressly disclose the another fluid is based on the sealing constant.
	Wang does disclose forming another sealing fluid having a higher concentration than a minimum for safety due to uncertainties [0139].
	As the sealing constant aids in determining the minimum (see rejection of Claim 13 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize the sealing constant to determine the minimum amount of sealing particulate and create a sealing fluid having a higher concentration i.e. based on the minimum based on the sealing constant for the benefit of safety due to uncertainties, as taught by Wang [0139].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856